Case 7:20-cr-00446-NSR Document 20 Filed 09/21/20 Page 1 of 5
           Case 7:20-cr-00446-NSR Document 20 Filed 09/21/20 Page 2 of 5




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
ORDERED:

         2. Disclosure material shall not be disclosed by the defendants or defense coun-

sel, including any successor counsel (“the defense”) other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action. The defense

shall not post any disclosure material on any Internet site or network site to which

persons other than the parties hereto have access, and shall not disclose any disclo-

sure material to the media or any third party except as set forth below.

         3. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel em-

ployed by or retained by counsel, as needed for purposes of defending this action; or

            (b) Prospective witnesses for purposes of defending this action.

         4. The Government may authorize, in writing, disclosure of disclosure mate-

rial beyond that otherwise permitted by this Order without further Order of this

Court.

         5. This Order does not prevent the disclosure of any disclosure material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes

of this action. All filings should comply with the privacy protection provisions of Fed.

R. Crim. P. 49.1.

                      Disclosure and Production of Seized ESI

         6. The Government has advised that information that may be subject to dis-

closure in this case may be contained within ESI that the Government has seized,
                                             2
        Case 7:20-cr-00446-NSR Document 20 Filed 09/21/20 Page 3 of 5




pursuant to warrants issued during the course of the investigation, from various com-

puters, cell phones, or other devices and storage media.

      7. The Government is authorized to disclose to counsel for the defendants, for

use solely as permitted herein, the entirety of such seized ESI as the Government

believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible,

i.e., personnel employed by or retained by counsel, may review the seized ESI disclo-

sure material to identify items pertinent to the defense. They shall not further dis-

seminate or disclose any portion of the seized ESI disclosure material except as oth-

erwise set forth under this Order.

      8. This Order places no restriction on a defendant’s use or disclosure of ESI

that originally belonged to the defendant.

                       Return or Destruction of Material

      9. Except for disclosure material that has been made part of the record of this

case, the defense shall return to the Government or securely destroy or delete all

disclosure material, including the seized ESI disclosure material, within 30 days of

the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the

above-captioned case; or the granting of any motion made on behalf of the Govern-

ment dismissing any charges in the above-captioned case, whichever date is later. If




                                             3
        Case 7:20-cr-00446-NSR Document 20 Filed 09/21/20 Page 4 of 5




disclosure material is provided to any prospective witnesses, counsel shall make rea-

sonable efforts to seek the return or destruction of such materials.

      10. The defense shall provide a copy of this Order to prospective witnesses and

persons retained by counsel to whom the defense has disclosed disclosure material or

the Government’s ESI production. All such persons shall be subject to the terms of

this Order. Defense counsel shall maintain a record of what information has been

disclosed to which such persons.




      [Continued on next page.]




                                          4
         Case 7:20-cr-00446-NSR Document 20 Filed 09/21/20 Page 5 of 5




                            Retention of Jurisdiction

      11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                Date: ___September 17, 2020
   Nicholas S. Bradley
   Assistant United States Attorney


   ___________________________                   Date: _____________________
   Daniel Parker, Esq.
   Counsel for Rolando Garcia


   ___________________________
                          (with permission)      Date: _____________________
                                                           September 18, 2020
   Francis O’Reilly, Esq.
   Counsel for Kayla Taylor


SO ORDERED:

Dated:    White Plains, New York

           Sept. 20, 2020
          __________________

                                    ___________________________________________
                                    THE HONORABLE NELSON S. ROMÁN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK


                                          5
